Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 02/02/2021, in which claims 1 and 18 have been amended, claims 1-20 are presented for the examination.

Allowable Subject Matter
Claim 7-8, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9-17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0106556, referred herein after Yu) in view of Flynn et al. (US 2015/0160879, referred herein after Flynn).

As per claim 1, 18, Yu discloses an apparatus comprising: 
control circuitry connected to a plurality of non-volatile memory cells, the control circuitry configured to receive write commands from a host (Fig. 1, [0056], [0057], Smart Storage Switch (SSS) controller 40 is interpreted as control circuitry, which is connected to Flash memory 30, also receives host commands using Host I/F 16), identify write commands associated with temporary data (Fig. 2A, data split manager 109 identifies temp./page files 112 from host data, [0066]), and 

omit control data associated with the temporary data from rebuilt control data in a recovery operation in response to an ungraceful shutdown (Fig. 2A, “These temporary files are stored in temporary file zone 113 in DRAM. These temporary files are not backed up to flash memory 30.”, [0059], “Temp data (which has a file extension of .tmp, .temp., etc.) is stored in SSS DRAM buffer 20 and prevented from being stored in flash memory 30. The temp data can be discarded depending on policy, such as based on time elapsed, capacity allocated to temp data, etc. or power off/loss.”);

Yu does not specifically discloses storing the temporary data in the plurality of non-volatile memory cells; temporary data stored in the plurality of non-volatile memory cells;

However, Flynn discloses storing the temporary data in the plurality of non-volatile memory cells; temporary data stored in the plurality of non-volatile memory cells (Fig. 12, [0109], “The index 1204 may be maintained by the storage controller 124 (and/or storage layer 130), and may be embodied as storage metadata 135 on a volatile memory 112 and/or a non-transitory machine-readable storage media 114 and/or 120.”, [0289], [0290], wherein the temporary data (the storage metadata maintained by the storage layer 130 may provide for designating certain portions of the logical address space 134 as being "temporary" or "ephemeral.") stored on a volatile memory 112 and/or non-volatile memory 120);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Flynn’s method for atomic storage into Yu’s method of avoiding to write temporary data into flash memory because one of the ordinary skill in the art would have been motivated to efficiently performing atomic write recovery.

As per claim 2, Yu discloses the apparatus of claim 1 wherein the control circuitry is configured to identify write commands associated with temporary data according to indicators provided with the write commands from the host (abstract, [0049], [0057], “A Smart Storage Switch (SSS) controller assigns data-type bits when categorizing host accesses as paging files used by memory management, temporary files, File Allocation Table (FAT) and File Descriptor Block (FDB) entries, and user data files, using address ranges and file extensions read from FAT.”).

As per claim 3, 19, Yu discloses the apparatus of claim 1 wherein the control circuitry is configured to store the temporary data in one or more dedicated blocks of the plurality of non-volatile memory cells that are dedicated to storage of the temporary data ([0067], [0071], “Temp area 140 in SSS DRAM buffer 20 stores temporary files that are identified by SSS controller 40 reading the file extension in the FDB/FAT that is stored in FAT area 158 or FDB area 160.”).

As per claim 4, Yu discloses the apparatus of claim 3 wherein the control circuitry is configured to rebuild control data in a volatile memory by scanning open blocks of the plurality of non-volatile memory cells, omitting the one or more dedicated blocks (Fig. 2A, [0059], [0066], [0067]).  

As per claim 5, Yu discloses the apparatus of claim 1 wherein the temporary data includes one or more of: page or swap file data, browser cache files, and application-created temporary files (Fig. 1, paging files from host 100 are cached in SSS DRAM buffer 20).


As per claim 6, Yu discloses the apparatus of claim 1 wherein the control circuitry is further configured to identify sequential data and non-sequential data received with the write commands ([0049], [0124], [0264], [0297], [0300]).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Reference Walsh teaches a method for handling atomic write commands that reach scattered address ranges. One embodiment includes a method of performing an operation in a data storage device, the method comprising: receiving an atomic write command; obtaining a plurality of ranges of logical addresses affected by the atomic write command; for each of the plurality of affected ranges, assigning metadata information to track completion of a write operation performed at that range.
	Reference Gunda teaches After an ungraceful shutdown (UGSD) event, a data storage apparatus restores a fast boot-up table from a copy stored in a non-volatile memory (NVM), and receives a first read command from a host. The first read command includes a request to read data from a logical block address (LBA).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATELKAMINI B PATEL whose telephone number is (571)270-3902.(571)270-3902.  The examiner can normally be reached on M-F 8-4:30M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114